Exhibit 10.4

 

LOGO [g509535g37j74.jpg]

December 29, 2017

LiLAC Communications Inc.

1550 Wewatta Street, Suite 710

Denver, CO 80202

Attention: Legal Department

 

  Re:

Facilities Sharing Agreement.

Ladies and Gentlemen:

Liberty Global plc, a public limited company organized under the laws of England
and Wales (“Parent”), has, or will shortly, effect the split-off (the
“Split-off”) of Liberty Latin America Ltd., a Bermuda company (“SplitCo”), by
means of a stock dividend to the holders of Parent’s LiLAC ordinary shares. To
that end, Parent and SplitCo have entered into a Reorganization Agreement, dated
as of December 29, 2017 (the “Reorganization Agreement”), pursuant to which all
of the assets, liabilities and businesses of Parent attributed to the “LiLAC
Group,” including LiLAC Communications Inc., a Delaware corporation (“SplitCo
Sub”) have been, or will be, transferred to SplitCo and its subsidiaries.

As you are aware, Liberty Global, Inc., a Delaware corporation (“LGI”), a
wholly-owned subsidiary of Parent, is the lessee under that certain Office
Lease, effective January 9, 2015, by and between Union Investment Real Estate
GmBH, successor in interest to Triangle at Union Station Development, LLC
(“Lessor”) and LGI, as amended by that certain First Amendment to Office Lease
as of December 7, 2015 and that certain Second Amendment to Office Lease as of
November 15, 2016 (as amended, the “Master Lease”) whereby Lessor leases to LGI
certain space (the “Premises”) in the building located at 1550 Wewatta Street,
known as the Triangle Building in the City and County of Denver, Colorado, more
particularly described in the Master Lease (the “Building”).

In connection with the Split-off, LGI and SplitCo Sub have entered into a
Sublease, dated December 29, 2017 (the “Sublease”), pursuant to which, subject
to the termination provisions provided for in the Sublease, SplitCo Sub will
sublease from January 1, 2018 until May 31, 2031 from LGI 18,464 square feet in
the Premises consisting of office space, parking, cafe and gym facilities
located within the Premises (the “Sublease Premises”). In addition, SplitCo and
SplitCo Sub desire to use certain technology, equipment and

 

LOGO [g509535g21a97.jpg]



--------------------------------------------------------------------------------

LOGO [g509535g37j74.jpg]

 

support within the Premises following the Split-off. Parent and LGI are amenable
to such a sharing arrangement, on the terms and subject to the conditions set
forth in this Agreement.

Based on the mutual agreements of the parties, and for other good and valuable
consideration the receipt of which is hereby acknowledged, SplitCo Sub and LGI
hereby agree as follows:

1. Shared Facilities and Services.

LGI shall provide access to and support related to the following (collectively,
the “Shared Facilities”):

 

  •  

Information technology (“IT”) staff, network infrastructure, communications,
equipment (computers, laptops, fixed and mobile phones and tablets, as
applicable), security, software maintenance and supplies (hereinafter in the
aggregate referred to as the “LGI Technology Support”),

 

  •  

certain leasehold improvements,

 

  •  

furniture, fixtures, appliances, equipment and other movable personal property
not owned by SplitCo or SplitCo Sub (“LGI Personal Property”),

 

  •  

cafeteria and gym facilities staff and related services, security personnel and
related services (hereinafter in the aggregate referred to as the (“LGI
Cafeteria and Gym Facilities”),

 

  •  

janitorial services, maintenance and repairs, office equipment rent, office
supplies,

 

  •  

food and drink supplies for copy and breakout rooms, copier supplies, postage
(not including overnight or bulk mailings),

 

  •  

receptionist and receptionist related services on the 10th floor of the
Building, and

 

  •  

building and support services, mailroom services and medical supplies located
within the Premises.

 

LOGO [g509535g46e03.jpg]    2



--------------------------------------------------------------------------------

LOGO [g509535g37j74.jpg]

 

2. Sharing Fee.

(a) In exchange for the Shared Facilities, SplitCo Sub shall pay to LGI an
estimated fee of $1,335,563.00 per year (the “Sharing Fee”), subject to the
true-up mechanism described in Section 2(b) below (the “True-up”). SplitCo Sub
shall pay the Sharing Fee to LGI in equal monthly installments, by wire or
intrabank transfer of funds or in such other manner as may be agreed upon by the
parties, on the first day of each and every calendar month during the Term,
except the month of January in the year 2018, in which month such installment of
the Sharing Fee shall be due and payable on January 16, 2018.

(b) Unless delayed by causes beyond LGI’s reasonable control, LGI shall deliver
to SplitCo Sub within 60 days after the end of each calendar year a written
statement (the “Statement”) setting out in reasonable detail the actual amount
of the Sharing Fee due for such calendar year certified to be correct by a
responsible representative of LGI. If the aggregate of the monthly installments
of the Sharing Fee actually paid by SplitCo Sub to LGI for such calendar year
differs from the actual amount of the Sharing Fee payable for such calendar year
as indicated in the Statement, SplitCo Sub shall pay or LGI shall refund the
difference (as the case may be) without interest within thirty (30) days after
the date of delivery of the Statement. Before the conclusion of such 30-day
period (the “Audit Election Period”), SplitCo Sub may elect to have the
Statement of the calculation of the Sharing Fee for such calendar year only
audited by a nationally-recognized accounting firm that has not performed any
services for LGI or SplitCo Sub or any of their respective affiliates at any
time during the three calendar years before such audit is elected to determine
whether such Statement complies with the method described in this Agreement for
calculating the Sharing Fee. Such accounting firm’s determination shall be
binding upon the parties, absent manifest error. LGI shall credit any
overpayment determined by the final audit report against any fees (including
rent) due and owing by SplitCo Sub or, if no further payments are due, refund
such overpayment directly to SplitCo Sub within 30 days of determination.
Likewise, SplitCo Sub shall pay LGI any underpayment determined by the final
audit report within 30 days of determination. The foregoing obligations shall
survive the expiration or termination of this Agreement. If SplitCo Sub does not
give written notice of its election to audit the Sharing Fee during the Audit
Election Period, LGI’s calculation of the Sharing Fee for the applicable
calendar year as set forth in the Statement shall be deemed approved and binding
upon the parties for all purposes and SplitCo Sub shall have no further right to
review or contest the same.

(c) LGI shall make all necessary repairs to the Telenet conference room on the
8th floor, the Telepresence conference room on the 9th floor, the gym on the 8th
floor, and the café and café terrace on the 10th floor of the Building (the
“Sublease Common Areas”), in each case, which LGI is and may be obligated to
furnish or make pursuant to the terms of the Master Lease; provided, however,
that

 

LOGO [g509535g46e03.jpg]    3



--------------------------------------------------------------------------------

LOGO [g509535g37j74.jpg]

 

SplitCo Sub shall upon demand pay for the actual third-party cost of repairs
made necessary by any negligence or willful misconduct of SplitCo Sub, SplitCo
or any of their respective employees, agents, representatives, contractors or
other person permitted in or invited to the Premises by SplitCo Sub and/or
SplitCo. Damage to the Sublease Common Areas or Additional Facilities shall not
in any way affect SplitCo Sub’s obligation to pay rent to LGI in accordance with
the Sublease. The provisions of this section shall apply mutatis mutandi with
respect to any additional areas of the Premises that SplitCo Sub shall use
including the Boardroom on the 10th floor of the Building and the Schneider
Commons on the 8th floor of the Building.

(d) LGI will maintain accurate records of the receipts, invoices, reports and
other documents relating to the Shared Facilities (the “Records”) in order to
provide SplitCo Sub the opportunity to verify the accuracy, completeness and
appropriateness of the Sharing Fee. Upon reasonable prior written notice from
SplitCo Sub, LGI will make available to SplitCo Sub (at SplitCo Sub’s sole cost
and expense) reasonable access to, or at SplitCo Sub’s sole cost and expense,
copies of, the Records with respect to such Sharing Fee during regular business
hours.

(e) The terms and conditions of this Section 2 will survive the expiration or
earlier termination of this Agreement.

3. Term.

(a) The term of this Agreement will commence on the date of the completion of
the Split-Off and will continue for as long as the Sublease is in effect (the
“Term”). This Agreement is subject to termination prior to the end of the Term
in accordance with Section 3(b).

(b) This Agreement may be terminated by Splitco Sub and/or LGI prior to the
expiration of the Term in the following events:

 

  •  

concurrently with the termination of the Sublease;

 

  •  

if any of LGI, Parent or any of Parent’s subsidiaries and Affiliates is not the
sublessor under the Sublease;

 

  •  

immediately upon written notice (or any time specified in such notice) by LGI to
SplitCo Sub if SplitCo Sub shall default in the performance of any of its
material obligations hereunder and such default shall remain unremedied for a
period of 30 days after written notice thereof is given by LGI to SplitCo Sub;

 

LOGO [g509535g46e03.jpg]    4



--------------------------------------------------------------------------------

LOGO [g509535g37j74.jpg]

 

  •  

immediately upon written notice (or at any time specified in such notice) by LGI
to SplitCo Sub if a Change in Control or Bankruptcy Event occurs with respect to
SplitCo Sub; or

 

  •  

immediately upon written notice (or at any time specified in such notice) by
SplitCo Sub to LGI if a Change in Control or Bankruptcy Event occurs with
respect to LGI.

For purposes of this Section 3(b), a “Change in Control” will be deemed to have
occurred with respect to any individual, corporation, company, partnership,
trust, incorporated or unincorporated association, joint venture or other entity
of any kind (a “Person”) if any of the following occur: (a) the direct or
indirect sale, transfer, conveyance or disposition, in one or a series of
related transactions, of all or substantially all of the consolidated properties
or assets of such specified Person to any other Person, other than an Affiliate
of such specified Person, or (b) any transaction or series of related
transactions pursuant to which the holders of all voting interests of such
specified Person immediately prior to such transaction(s) would hold, directly
or indirectly, in the aggregate, less than fifty percent (50%) of the total
voting interests of such specified Person (or the entity surviving or resulting
from such transaction(s), or the ultimate parent entity thereof) following such
transaction(s).

For purposes of this Section 3(b), an “Affiliate” means, with respect to any
specified Person, any other Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, such specified Person; provided, that SplitCo or any Person controlled by
SplitCo shall not be regarded as an Affiliate of Parent or of any of Parent’s
Affiliates. For purposes of this definition, “control” (including the terms
“controlled by” and “under common control with”), with respect to the
relationship between or among two or more Persons, means the possession,
directly or indirectly or as trustee, personal representative or executor, of
the power to direct or cause the direction of the affairs or management of a
Person, whether through the ownership of voting securities, as trustee, personal
representative or executor, by contract, credit arrangement or otherwise.

For purposes of this Section 3(b), a “Bankruptcy Event” will be deemed to have
occurred with respect to a Person upon such Person’s insolvency, general
assignment for the benefit of creditors, such Person’s voluntary commencement of
any case, proceeding, or other action seeking reorganization, arrangement,
adjustment, liquidation, dissolution, or consolidation of such Person’s debts
under any law relating to bankruptcy, insolvency, or reorganization, or relief
of debtors, or seeking appointment of a receiver, trustee, custodian, or other
similar official for such Person or for all or any substantial part of such
Person’s assets (each, a “Bankruptcy Proceeding”), or the involuntary filing
against such Person of any Bankruptcy Proceeding that is not stayed within 60
days after such filing.

 

LOGO [g509535g46e03.jpg]    5



--------------------------------------------------------------------------------

LOGO [g509535g37j74.jpg]

 

(c) SplitCo Sub shall not remove any LG Personal Property from the Sublease
Premises on or after the date of expiration or early termination of this
Agreement.

4. Use of LGI Technical Support. As a condition for and in consideration of LGI
providing to SplitCo Sub LGI Technical Support, SplitCo Sub covenants and agrees
to comply with the policies adopted by Parent or LGI, from time-to-time, as
amended, relating to internet e-mail usage, remote working, passwords, software,
privacy, social media, copyright compliance, intellectual property, and other
polices reasonable requested in connection with SplitCo Sub’s use of LGI
Technical Support.

5. SplitCo Sub’s Use of LGI Cafeteria and Gym Facilities. In connection with
SplitCo Sub, its officers, directors, employees and agents’ use of LGI Cafeteria
and Gym Facilities, such use is subject to, and SplitCo Sub agrees to comply
with, all reasonable policies and rules relating to such use, which policies and
rules are made available to SplitCo Sub. SplitCo Sub shall make any of its
officers, directors, employees, guests, invitees or agents aware of such
policies and rules, and shall be responsible for such party’s compliance
therewith.

6. Administration. This Agreement shall be administered by a joint steering
committee (the “Joint Steering Committee”) comprised of four (4) members, and
each of LGI and SplitCo Sub shall be entitled to appoint an equal number of
representatives to the Joint Steering Committee. The Joint Steering Committee
shall be authorized to take such actions in connection with or in relation to
this Agreement, as it deems necessary or advisable. Each action and
determination made or taken pursuant to this Agreement by the Joint Steering
Committee, including any interpretation or construction of this Agreement, shall
be final and conclusive for all purposes. No member of the Joint Steering
Committee shall be liable for any action or determination made or taken by him
or her or the Joint Steering Committee in good faith with respect to this
Agreement.

7. Miscellaneous.

(a) Entire Agreement; Severability. This Agreement and the Sublease constitute
the entire agreement among the parties hereto or thereto, as applicable with
respect to the subject matter hereof and thereof, and supersedes all prior
agreements and understandings, oral and written, among the parties hereto with
respect to such subject matter. It is the intention of the parties hereto that
the provisions of this Agreement will be enforced to the fullest extent
permissible under all applicable laws and public policies, but that

 

LOGO [g509535g46e03.jpg]    6



--------------------------------------------------------------------------------

LOGO [g509535g37j74.jpg]

 

the unenforceability of any provision hereof (or the modification of any
provision hereof to conform with such laws or public policies, as provided in
the next sentence) will not render unenforceable or impair the remainder of this
Agreement. Accordingly, if any provision is determined to be invalid or
unenforceable either in whole or in part, this Agreement will be deemed amended
to delete or modify, as necessary, the invalid or unenforceable provisions and
to alter the balance of this Agreement in order to render the same valid and
enforceable, consistent (to the fullest extent possible) with the intent and
purposes hereof. If the cost of any service to be provided to SplitCo under that
certain Services Agreement, dated as of December 29, 2017, by and between a
subsidiary of Parent and SplitCo (the “Services Agreement”) is included in the
Sharing Fee payable hereunder, then the cost of such service shall not also be
payable by SplitCo under the Services Agreement.

(b) Notices. All notices and communications hereunder will be in writing and
will be deemed to have been duly given if delivered personally or mailed,
certified or registered mail with postage prepaid, or sent by electronic mail
(with confirming copy sent by one of the other delivery methods specified
herein), addressed as follows:

If to LGI:

Liberty Global, Inc.

c/o Liberty Global plc

1550 Wewatta Street, Suite 1000

Denver, Colorado 80202

Attention: General Counsel

Email: [Separately provided]

If to SplitCo Sub:

LiLAC Communications Inc.

1550 Wewatta Street, Suite 710

Denver, Colorado 80202

Attention: General Counsel

Email: [Separately provided]

or to such other address (or to the attention of such other person) as the
parties may hereafter designate in writing. All such notices and communications
will be deemed to have been given on the date of delivery if sent by electronic
mail or personal delivery, or the third day after the mailing thereof, except
that any notice of a change of address will be deemed to have been given only
when actually received.

 

LOGO [g509535g46e03.jpg]    7



--------------------------------------------------------------------------------

LOGO [g509535g37j74.jpg]

 

(c) Governing Law. This Agreement and the legal relations among the parties
hereto will be governed in all respects, including validity, interpretation and
effect, by the laws of the State of Colorado applicable to contracts made and
performed wholly therein, without giving effect to any choice or conflict of
laws provisions or rules that would cause the application of the laws of any
other jurisdiction.

(d) Arbitration. Any controversy, claim or dispute arising out of or in any way
relating to this Agreement (including whether such controversy, claim or dispute
is subject to arbitration), excepting only (i) claims that may not, by statute,
be arbitrated and (ii) claims for which specific performance of the other
party’s obligations hereunder is the only adequate remedy, will be submitted to
binding arbitration. Each of LGI and SplitCo Sub acknowledges that they are
relinquishing their right to a jury trial. Each of LGI and SplitCo Sub agrees
that arbitration will be the exclusive method for resolving disputes arising out
of or related to this Agreement.

Arbitration will be commenced and heard in the Denver, Colorado metropolitan
area. Only one arbitrator will preside over the proceedings, who will be
selected by agreement of the parties from a list of five or more qualified
arbitrators provided by the arbitration tribunal, or if the parties are unable
to agree on an arbitrator within 10 business days following receipt of such
list, the arbitration tribunal will select the arbitrator. The arbitrator will
apply the substantive law (and the law of remedies, if applicable) of Colorado
or federal law, or both, as applicable to the claim(s) asserted. In any
arbitration, the burden of proof will be allocated as provided by applicable
law. The arbitrator will have the authority to award any and all legal remedies
authorized by the law applicable to the claim(s) being asserted in the
arbitration, as if the claim(s) were brought in a federal court of law. Either
party may bring an action in court to compel arbitration under this Agreement
and to enforce an arbitration award. Discovery, such as depositions or document
requests, will be available to LGI and SplitCo Sub as though the dispute were
pending in U.S. federal court. The arbitrator will have the ability to rule on
pre-hearing motions as though the matter were in a U.S. federal court, including
the ability to rule on a motion for summary judgment.

If permitted by applicable law, the fees of the arbitrator and any other fees
for the administration of the arbitration will be shared equally by the parties.
Each party will pay its own attorneys’ fees and other costs incurred in
connection with the arbitration, unless the relief authorized by law allows
otherwise and the arbitrator determines that such fees and costs will be paid in
a different manner. The arbitrator must provide a written decision that is
subject to limited judicial review consistent with applicable law. If any part
of this arbitration provision is deemed to be unenforceable by an arbitrator or
a court of law, that part may be severed or reformed so as to make the balance
of this arbitration provision enforceable.

 

LOGO [g509535g46e03.jpg]    8



--------------------------------------------------------------------------------

LOGO [g509535g37j74.jpg]

 

(e) No Third-Party Rights. Nothing expressed or referred to in this Agreement is
intended or will be construed to give any person other than the parties hereto
and their respective successors and permitted assigns any legal or equitable
right, remedy or claim under or with respect to this Agreement, or any provision
hereof, it being the intention of the parties hereto that this Agreement and all
of its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their respective successors and assigns.

(f) Assignment. This Agreement will inure to the benefit of and be binding on
the parties to this Agreement and their respective legal representatives,
successors and permitted assigns. Except as expressly contemplated hereby, this
Agreement, and the obligations arising hereunder, may not be assigned by either
party to this Agreement, provided, however, that LGI and SplitCo Sub may assign
their respective rights, interests, duties, liabilities and obligations under
this Agreement to any of their respective wholly-owned Subsidiaries, but such
assignment shall not relieve the assignor of its obligations hereunder.

(g) Amendment. Any amendment, modification or supplement of or to any term or
condition of this Agreement will be effective only if in writing and signed by
both parties hereto.

(h) Further Actions. The parties will execute and deliver all documents, provide
all information, and take or forbear from all actions that may be necessary or
appropriate to achieve the purposes of this Agreement.

(i) Force Majeure. Neither party will be liable to the other party with respect
to any nonperformance or delay in performance of its obligations under this
Agreement to the extent such failure or delay is due to any action or claims by
any third party, labor dispute, labor strike, weather conditions or any cause
beyond a party’s reasonable control. Each party agrees that it will use all
commercially reasonable efforts to continue to perform its obligations under
this Agreement, to resume performance of its obligations under this Agreement,
and to minimize any delay in performance of its obligations under this Agreement
notwithstanding the occurrence of any such event beyond such party’s reasonable
control.

(j) Counterparts; Electronic Signature. This Agreement may be executed in
separate counterparts, each of which shall be considered an original, and all of
which together shall constitute one instrument. Counterparts to this Agreement
may be delivered via .PDF or other electronic means.

[Signature page follows]

 

LOGO [g509535g46e03.jpg]    9



--------------------------------------------------------------------------------

LOGO [g509535g37j74.jpg]

 

If the foregoing meets with your approval, kindly execute below and return a
copy to the undersigned.

 

    Very truly yours,     LIBERTY GLOBAL INC.     By:   /s/ Bryan Hall      
Name: Bryan Hall       Title: EVP & General Counsel

Accepted and agreed this 29th day of December, 2017:

 

LiLAC COMMUNICATIONS INC. By:   /s/ John Winter   Name: John Winter   Title:
Managing Director, Legal

 

LOGO [g509535g46e03.jpg]    10